Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 1 of 7                          PageID #: 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                      Case No. 19-CV-00598

$15,000.00, MORE OR LESS,
IN U.S. CURRENCY.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff United States of America, by and through the undersigned Assistant United

States Attorney, brings this complaint and alleges upon information and belief, in accordance

with Supp=l Rule G(2), Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action in rem to forfeit to the United States of America, pursuant to

21 U.S.C. § 881(a)(6), approximately $15,000.00, more or less, in U.S. Currency (the

“Defendant Funds”) as monies furnished or intended to be furnished by a person in exchange for

a controlled substance, proceeds traceable to such an exchange, or monies used or intended to

be used to facilitate a federal controlled substance offense.

                                  JURISDICTION AND VENUE

       2.        This Court has subject matter jurisdiction over an action commenced by the

United States by virtue of 28 U.S.C. § 1345, and over an action for forfeiture by virtue of 28

U.S.C. § 1355.

       3.        This Court has in rem jurisdiction over the Defendant Funds pursuant to:


                                                  1
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 2 of 7                       PageID #: 2




                a.      28 U.S.C. § 1355(b)(1)(A), because pertinent acts or omissions giving rise

                to the forfeiture occurred in Mobile, Alabama, which is in Mobile County, and

                the Southern District of Alabama; and

                b.      28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the Southern

                District of Alabama pursuant to 28 U.S.C. ' 1395.

        4.      Venue is proper in the United States District Court for the Southern District of

Alabama, pursuant to 28 U.S.C. § 1355(b)(1), because the acts or omissions giving rise to the

forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

        5.      The Defendant Funds consist of $15,000.00, more or less, in United States

currency that was seized on November 25, 2014, at Uncle Bob’s Self Storage in Mobile,

Alabama. The United States Food and Drug Administration (“FDA”) took custody of the

Defendant Funds and they remain in the custody of the United States.

        6.      As set forth in Supp=l Rule G(3)(b)(i), the Clerk of Court must issue a warrant to

arrest the Defendant Funds if they are in the government’s possession, custody, or control.

                                        INTERESTED PARTIES

        7.      As set forth in more information below, the Defendant Funds were seized after

being abandoned at a storage facility. The apparent owner of the Defendant Funds was

determined to be a fictitious name, therefore we are unable to provide notice of this action to him

or her. Publication will be made in accordance with 18 U.S.C. § 983, and in the event that an

interested party is located, further notice shall be provided in accordance with 18 U.S.C. § 983.




                                                2
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 3 of 7                                      PageID #: 3




                                       BASIS FOR FORFEITURE

         8.       The Defendant Funds are subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(6) because they constitute: (1) money furnished or intended to be furnished by

a person in exchange for a controlled substance in violation of the Controlled Substances Act;

(2) proceeds traceable to such an exchange; or (3) money used and intended to be used to

facilitate a violation of the Controlled Substances Act.

                                                     FACTS

         9.       Specific details of the facts and circumstances supporting the forfeiture of the

Defendant Funds have been provided by U.S. Postal Inspection Service Inspector Robert

Gechijian. He states as follows 1:

              a) At all times relevant, Robert Gechijian was and remains employed as a Postal

                  Inspector (“PI”) with the United States Postal Inspection Service (“USPIS”). He

                  has participated in numerous investigations, including investigations related to

                  the Federal Controlled Substances Act and money laundering violations within

                  the Southern District of Alabama and other judicial districts. PI Gechijian is

                  familiar with the operation of persons involved in the illegal prescribing,

                  distribution, storage, and transportation of prescription drugs and the collection

                  and distribution of money representing the proceeds of drug trafficking.

              b) On or about October 7, 2014, Mordecai Laufer 2 hired a runner in New York (Yoel

                  Chajmovicz) to transport $25,000 in cash to Debra Stoudenmire in Mobile,




1. This statement is a summary of a long-term investigation and is narrowed to content regarding the subject $15,000
in U.S. currency.
2. See United States v. Mordecai Zeev Laufer, Southern District of Alabama, Case No. 14-cr-00279-KD.

                                                         3
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 4 of 7                        PageID #: 4




                Alabama, in connection with a conspiracy to illegally distribute millions of tablets

                of Tramadol - a schedule IV controlled substance – through the mail. 3

            c) In cooperation with an investigation by the USPIS, FDA and IRS, Stoudenmire

                recorded several conversations she had between October 11-23, 2014, with a man

                using the name “Eric Wise.” It was determined that Eric Wise was a pseudonym

                used by a male Israeli national whose real name is unknown. Eric Wise only

                communicated with Stoudenmire through Skype and no address or verifiable

                phone number has been connected to him.

            d) Stoudenmire notified Wise on October 27, 2014, that she no longer wished to

                mail pill packages for him and Wise made arrangements with Stoudenmire to

                retrieve roughly 1,348,000 tablets of Tramadol using hired movers. The mover

                recommended by Stoudenmire and hired by Wise was actually an undercover

                agent of the FDA.

            e) The undercover agent transported 50 empty boxes in a U-Haul truck from Mobile

                to an address in New York specified by Wise, but retained possession of the cargo

                when the individuals located at the delivery address refused to pay for the

                delivery. Wise then contacted the undercover agent posing as a mover and asked

                him to keep the cargo safe for a few days.

            f) On November 17, 2014, Wise contacted the undercover agent and asked him to

                inventory the product in his possession and offered the undercover agent a “job”

                mailing the Tramadol tablets.




3. Tramadol was added to Schedule IV on August 18, 2014.

                                                    4
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 5 of 7                        PageID #: 5




             g) On November 19, 2014, Wise contacted the undercover agent and advised that

                Wise had purchased a laser printer for the agent’s use in mailing the pills which

                was available for pick-up at the Best Buy on Airport Boulevard in Mobile,

                Alabama.

             h) On November 20, 2014, Wise contacted the undercover agent and stated a courier

                was on his way to deliver payment, for distributing the Tramadol tablets, to the

                undercover agent at Uncle Bob’s Self-Storage on Airport Boulevard in Mobile.

                Wise instructed the undercover agent to pick up the payment as soon as possible.

                The undercover agent contacted the manager at Uncle Bob’s who advised that a

                packaged had been delivered by an unknown male who arrived and departed via

                hotel shuttle. The manager was able to provide the color of the van and described

                the identity of the courier as a man having a dark complexion, possibly of Indian

                descent. Through coordination with TSA, the man was later identified after

                departing from Mobile.

             i) On November 25, 2014, investigators recovered and inventoried the package left

                at Uncle Bob’s Self Storage for the undercover agent. It contained $15,000 in

                U.S. currency, the Defendant Funds in this case.

             j) The package containing the $15,000 in U.S. currency was turned over to FDA

                Special Agent Kuykendall for seizure. The Defendant Funds are currently in the

                custody of the U.S. Marshals Service and have been since January 7, 2015.

       10.      Based on the facts as set out by PI Gechijian, probable cause exists to believe that

the Defendant Funds are subject to forfeiture to the United States under 21 U.S.C. § 881(a)(6).



                                                 5
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 6 of 7                        PageID #: 6




       11.     As required by Supp=l Rule G(2)(f), the facts set forth herein support a reasonable

belief that the government will be able to meet its burden of proof at trial. Specifically, probable

cause exists to believe that the Defendant Funds constitute money used or intended to be used to

facilitate federal controlled substance offenses, proceeds or are traceable to proceeds of federal

controlled substance offenses, or money furnished or intended to be furnished in exchange for a

controlled substance, in violation of 21 U.S.C. § 801, et seq., and are therefore subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                         CONCLUSION

       WHEREFORE, pursuant to Supp=l Rule G, Plaintiff United States of America

respectfully requests that process of forfeiture be issued against the Defendant Funds; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that the Defendant Funds be forfeited to the United States for disposition according

to law; and that the United States have such other and further relief as this case may require.


                                             Respectfully submitted,

                                             RICHARD W. MOORE
                                             UNITED STATES ATTORNEY



 Date: August 29, 2019                By:    /s/ Kasee Sparks Heisterhagen
                                             Kasee Sparks Heisterhagen
                                             Assistant United States Attorney
                                             63 S. Royal Street, Suite 600
                                             Mobile, Alabama 36602
                                             Telephone:      251.415.7186
                                             Facsimile:      251.441.5044
                                             Email:          kasee.heisterhagen@usdoj.gov




                                                 6
Case 1:19-cv-00598-WS-MU Document 1 Filed 08/29/19 Page 7 of 7   PageID #: 7




            15
                  Case 1:19-cv-00598-WS-MU Document 1-1 Filed 08/29/19 Page 1 of 1                                                                                                                 PageID #: 8
 srS44       (Rev.    r2l07)                                                            clvJIJ covER SHEET
 the crvrl docket sheet. (sEE TNSTRUCTIoNS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                                             DEFENDANTS
                          United States of America                                                                              $15,000.00, more or less, in U.S. Currency

     (b)      County of Residence of First Listed Plaintiff                                                                    County olResidence of First Listed Def'endant
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                              (IN U,S, PLAINTIFF CASES ONLY)
                                                                                                                                        NOTE: IN LAND CONDEMNATION CASES.                      USE THE LOCATION OF THE
                                                                                                                                                     LAND INVOLVED.

     (C)     Attorney's (Fim Nme,           Address. md Telephone          Nmber)                                               Attorneys (tf Knom)

AUSA Kasee S. Heisterhagen, USAO, SDAL,63 S. Royal St.,
Suite   M      AL 36609 251-441-5845
 II.      BASIS OF JURISDICTION                                   (Place m   "X" in one Box only)              III.    CITIZENSHIP OF PRINCIPAL PARTIES(ptace o                                                "X" in one Box for plaintiff
                                                                                                                                        Only)
                                                                                                                            (For Diversity Crees                   md One Box for Defendmt)
 EI        U.S. Go\emnent                     O3       Federal Question                                                                    PTF DEF                               PTF DEF
              Plaintiff                                   (U.S. Govemnent Not a Party)                                CitizenofThisState fll   Ol  IncorporatedorPrincipalPlace J4        O4
                                                                                                                                                                              ofBusiness In This State

 A2        U.S. Govemment                     O   4     Divenity                                                      Citizen ofAnothtr       State         J 2     A 2       Incorporated anclPrincipal Place              D5       D5
              Defendmt                                                                                                                                                           ofBusiness In Another State
                                                          (lndicate Citirenship of Parties in Item III)

                                                                                                                      Citizen or Subject ofa                O3      D -3      Foreign Nation                                D6       06

              CONTRAC'r                                                                                                   HOR I.-N ITI ]R F/P}-NA    I TY               R.1N KRI   IPT'V
 D ll0lnsumce                            PERSONAL INJURY                               PERSONAL INJURY                O   610 Agricultrre                    D    422 Appeal 28 USC 158             D    400 State Reapportionment
 O   120   Muine                        O 310 Airplme                             D     362 Personal Injury -         O   620 Other Fmd & Drug               O    423 Wilhdrawal                    D    4l0Antitrust
 O   130   Miller Act                   O 315 Airplme Product                              Med. Malpmctice        E       625 Drug Related Seizue                     28 USC 157                    fI   430 Banks md Burling
 O   140 Negotiable Instrument                Liability                           il   365 Personal Injury -                  ofProperty 2l USC 881                                                 O    450 Comerce
 3   150 Recovery ofOverpayment         O      320 Assault, Libel      &                   Product Liability      O       630 Liquor Laws                                                           fl   460 Deponation
           & Enforcement                              Slmder                      D    368 Asbestos Personal      O       640 R.R. & Truck                   D    820 Copyrights                    D    470 Racketeer lnfluenced md
 D   15   I Medicare Act                3      330 Fedeml Employem'                        Injury Product         O       650 Airline Regs.                  D    830 Patent                                   Compt Orgmiztions
 O   152   Recovery ofDefaulted                       Liability                         Liability                 D       660 Occupational                   O    840 Tradernuk                     D    480 Constmer Credit
           Student Loms                 O      340    Muine                        PERSONAL PROPERTY                           Safety/Health                                                        O    490Cable/SatTV
         (Excl. Veterils)               3      345    Mrine    Product            D    370 Other Fmud             O       690 Other                                                                 D    810 Selective Senice
 O   153 Recovery  ofoYerpalanent                     Liability                   D    371 Truth in Lending                                                                                         D    850 Secuities/Commodities/
         of Veterm's Benefits           O      350 Moror Vehicle                  O    380 Other Personal         O       710 Fair Labor Stmdilds            o    861   HrA(1395tr)                            Exchmge
 O   160 Stockholders' Suits            [      355 Motor Vehicle                           Property Dmage                     Act                            O    862   Black Lung (923)            D    875 Custorner Challenge
 O l90OtherContract                                Product Liability              3    385 Property Damage        D       720 Labor/Mgmt. Relations          o    863   DIWC/DIWW (aosfu))                   l2 usc 3410
 D   195   Contract Product Liability   O      360 Other Personal                          Product Liability      O       730 Labor,A4gmt.Reporting          O    864   SSID Title XVI              D    890OtherStatutoryActiom
     196                                           Iniurv                                                                    & Disclosue Act                 O    865   RSI (405(s))                D    891   Agricultml Acts
      REAL PROPERTY                              CIVII, RIGITTS                                                   O       740 Railway Labor Act                FEDfRAI, TAX SIIITS                  O    892 Econornic Stabilization Act
 D 210 Lud Condemation                  D      441 Voting                         D    510 Motions to Vacate      O       790 OtherLabor Litigation          O 870 Tues (U.S. Plaintiff             O    893 Enviromental Matters
 D 220 Foreclosue                       D      442 Employment                              Sentence               O       791 Empl. Ret. Inc.                           or Defendmt)                D    894 Energy Allocation Act
 D 230 Rent Lere & Ejectment            O      443 Houing/                             flabeas Corpus:                        Secuity Act                    O    871   IRS   ThirdParty            0    895 Freedom of Infomation
 D 240 Torts to Lmd                                Accomnodations                 D 530 General                                                                         26 USC 7609                          Act
 O 245 Ton Product Liability            O     444 Welfue                          D 535 Death Penalty                          IMMIGlL{I'ION                                                        D    9OOAppeal of Fee Detemination
 O 290 All Other Real hoperty           O     445 Amer. w/Disabilities            O 540 Mmdmus & Other 0                  462 Natualization Application                                                      Under Equal Access
                                                   Employment                     D 550 Civil Rights   il                 463 Habem Colpus                                                                   to Jutice
                                        O     446 Amer. w/Disabilities            U ))J Pnson Condrnon                       Alien Detainee                                                         D    950 Constitutionality of
                                                 Other                                                            O       465 Otha lmigration                                                                  State Statutes
                                        i     440 Other Civil Rights                                                         Actions




 V. ORIGIN                     (Place m     "X" in One Box Only)                                                                                                                                                                  to District
 EI        Original         fl I    Removed          from             0      3   Remanded from            fl 4    Reinstated        or O         5
                                                                                                                                                     Transfened fiom
                                                                                                                                                     another district         il6      Multidistrict      O      7
                                                                                                                                                                                                                                from
           Proceeding               State Court                                  Appellate Court                  Reopened                                                             Litigation
                                                                                       under which you are      filing (Do not         cite   jurisdictional statutes unless diversity).
 VI.       CAUSE OF ACTION
                                                  'lrugd              $s'rl*ltu,
                                                  Brief description of cause:

 VII. REQUESTED                    IN                   CHECK IF THIS IS A CLASS ACTION                                   DEMAND         $                                CIIECK YES only if demanded in complaint:
           COMPLAIN'I:                                  UNDERF,R.C.P,23                                                                                                   JfiRY     DEMAND: il Yes d No
 vrrr.      RELATED CASE(S)
                                                      (See   instructions):
            IF ANY                                                                ruDGE               Dubose and Granade                                          DOCKET NTIMBEP.              1   4-279-KD &           1   6-.1 17_CG
 DATE                                                                                   IGNATURE OF                         OF RECORD


                                 Z                           Eot                                                                      J
  RECEIPT #                         AMOUNT                                               APPLYING IFP                                           JUDGE                                  MAG. JUDGE
Case 1:19-cv-00598-WS-MU Document 1-2 Filed 08/29/19 Page 1 of 3                      PageID #: 9



                        THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        *
                                                 *
       Plaintiff,                                *
v.                                               *     CIVIL ACTION NO: 19-00598
                                                 *
$15,000.00, more or less, in U.S.                *
Currency,                                        *
                                                 *
       Defendant.                                *

                                WARRANT FOR ARREST OF
                      $15,000.00, MORE OR LESS, IN U.S. CURRENCY

TO THE UNITED STATES MARSHALS SERVICE OF THE SOUTHERN DISTRICT
OF ALABAMA AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT
OFFICER:

       WHEREAS, a Verified Complaint for Forfeiture In Rem which had been filed in this

Court on August 29, 2019, alleges that the defendant in rem in the above-captioned action is

subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), which subjects to

civil forfeiture all money or other things of value furnished or intended to be furnished by any

person in exchange for a controlled substance in violation of the Controlled Substances Act, all

proceeds traceable to such an exchange, and all money used or intended to be used to facilitate

any violation of the Controlled Substances Act; and,

       WHEREAS, the defendant is more particularly identified as $15,000.00, more or less, in

U.S. Currency; and,

       WHEREAS, said defendant is alleged to be in the government=s possession, custody or

control in the Verified Complaint for Forfeiture In Rem, namely, the United States Marshals

Service in the Southern District of Alabama, and,
Case 1:19-cv-00598-WS-MU Document 1-2 Filed 08/29/19 Page 2 of 3                         PageID #: 10



        WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, effective December 1, 2006, requires that the Clerk of

Court issue a warrant for arrest of such a defendant if it is in the government=s possession,

custody, or control, and,

        WHEREAS, service of a warrant for arrest in connection with a Verified Complaint for

Forfeiture on property already in the government=s possession, custody or control is necessary to

establish the Court’s in rem jurisdiction over the property;1 and,

        WHEREAS, Rule G(3)(b)(iii) provides that a warrant for arrest and any supplemental

process may be executed outside the district when the Verified Complaint for Forfeiture In Rem

is filed if authorized by statute; and,

        WHEREAS, 28 U.S.C. '1355(d) authorizes any Court with jurisdiction over a forfeiture

action pursuant to subsection (b) may issue and cause to be served in any district such process

may be required to bring before the court the property that is the subject of the forfeiture action

by any court with jurisdiction over a forfeiture action; and,

        WHEREAS, the United States District Court for the Southern District of Alabama has

jurisdiction of this action as at least some of the acts or omissions giving rise to the forfeiture



        1
           United States v. All Funds Distributed to Weiss, 345 F.3d 49, 55 n.7, 56 n.8 (2d Cir.
2003) (seizure or constructive control of the property is necessary for the court to exercise in rem
jurisdiction; distinguishing James Daniel Good as creating a special case for real property);
Ventura Packers, Inc. V. F/V Kathleen, 424 F.3d 852, 853 (9th Cir. 2005) (in rem jurisdiction is
obtained by serving an arrest warrant in rem pursuant to [former] Rule C(3)); United States v.
One Oil Painting, 362 F. Supp. 2d 1175, 1183-84 (C.D. Cal. 2005) (the court does not obtain
jurisdiction over the res until it is arrested, seized, or otherwise brought within the court=s
control; obtaining jurisdiction over the property and sending notice to potential claimants are
different concepts).


                                                   2
Case 1:19-cv-00598-WS-MU Document 1-2 Filed 08/29/19 Page 3 of 3                       PageID #: 11



occurred in the district, authorizing the issuance and service of the warrant in another district

under 28 U.S.C. '1355(b)(1)(A).

       YOU ARE, THEREFORE, HEREBY COMMANDED to as soon as practicable arrest

and seize the defendant described herein and in the Verified Complaint for Forfeiture In Rem, to

make prompt return thereof, and to use discretion and whatever means appropriate to protect and

maintain said defendant.

Dated: __________________

                                                      CHARLES R. DIARD, JR.
                                                      CLERK OF COURT


                                               By:
                                                      Deputy Clerk




                                                  3
